TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2022



                                     NO. 03-21-00625-CV


                                   In the Matter of B. D. C.




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on October 6, 2021. Appellant has filed

a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.